Hart, J. (after stating the facts). Under the Acts of Congress, commonly called the Federal Control Acts, possession, control, and management of the railroad company’s line of road was completely and exclusively vested in the director general. Northern Pac. Ry. Co. v. North Dakota, 250 U. S. 135. According to the 'allegations of the complaint the plaintiff sustained his injuries on the 6th day of July, 1916. This was before the passage of the Act of Congress of August 29, 1916, giving the President the-right in time of war to take possession and control of transportation systems. Subsequently, the act of March 21, 1918, was passed. It provided for the operation of transportation systems under Federal Control and provided for the Government taking complete possession and control of the railroads for the purpose of operating them. The act, however, did not render the Government liable for injuries received prior to the time that the director general of railroads took possession of them. Chap. 25, U. S. Comp. Stat. of 1918. Nowhere in either of the acts is the Government made liable for a claim against the railroad which accrued prior to the time that the director general of railroads took possession of them. Hence, the plaintiff’s cause of action having accrued before the director general of railroads took possession of them under the authority conferred upon him by the acts of Congress above referred to, the court properly sustained a demurrer to the amended complaint. The plaintiff could have pursued his cause of action against the railroad company. Mo. Pac. Rd. Co. v. Ault, 140 Ark. 572. In McGregor v. Great Northern Ry. Co. (N. Dak.), 4 A. L. R. 1635, the court held (quoting from first syllabus): “General Order No. 50, promulgated by the director general of railroads, which requires that suits upon causes of action arising subsequent to December 31, 1917, shall be brought against the director general of railroads, and not otherwise, and which authorizes the substitution of the director general for the ■carrier company as party defendant and the dismissal of the action as to the company, is not warranted by the Railroad Control Act of March 21, 1918, in so far as it purports to be applicable to causes of action already vested.” The act of Congress of March 21,1918, providing for the operation of transportation systems while under Federal control provides that actions at law may be brought against carriers, and judgment rendered, “as now provided by law.” Act of March 21, 1918, chap. 25, sec. 10, 40 Stat. at Large, p. 446. This clearly shows that the act of Congress never contemplated that the Government would he liable for causes of action which had become vested before the director general took charge of the railroads. On the contrary, the language of the act clearly indicates that such suits may be brought and prosecuted against the railroad company as. was done before the passage of the Federal Control Act. It follows that the judgment must be affirmed.